EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Authorization for this examiner’s amendment was given in an interview with Zhuo Xu on 4/8/22.
The application has been amended as follows: 
Claim 9 (cancelled).
Claim 10 (cancelled).
Claim 11. (currently amended) The display of claim 1 
Claim 14. (currently amended), The display of claim 1 
Claim 22. (new) The display panel of claim 21, wherein there is a first difference in height between each part of the second surface layers and the first surface layer; a difference in thickness between the first main support part and each second main support part in contact with one part of the second surface layers is equal to a sum of a difference in thickness between the second color resist layer and the first color resist layer and the first difference in height.
Claim 23 (new) The display panel of claim 22, wherein a difference in thickness between the first auxiliary support part and each second auxiliary support part opposite to one part of the second surface layers is equal to the sum of the difference in thickness between the second color resist layer and the first color resist layer and the first difference in height.


Allowable Subject Matter
Claims 1, 4-16 and 19-21 allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1, 4-16, and 19-21, the prior art of record does not teach the combination of:
forming the first film structure comprises sequentially forming a first black matrix and a first color resist layer on the substrate wherein the first black matrix and the first color resist layer are sequentially stacked in a direction away from the substrate;
forming the second film structure comprises sequentially forming a second black matrix and a second color resist layer on the substrate wherein the second black matrix and second color resist layer are sequentially stacked in the direction away from the substrate;
color resists of a same color in the first color resists are formed by a same coating process; a thickness of the first color resist layer and second color resist layer is greater than a thickness of the formed first color resist layer,
wherein forming the first support structure comprises forming a plurality of first main support parts and a plurality of ach of the plurality of first support structures comprises a first main support part and a first auxiliary support part, and the first main support part and the first auxiliary support part are both arranged on a surface of the first color resist layer away from the substrate, the first main support part is in contact with a first surface layer of the array substrate, and the first auxiliary support part is opposite to the first surface layer of the array substrate with a first gap therebetween; each of the plurality of second support structures comprises a second main support part and a second auxiliary support part, and the second main support part and the second auxiliary support part are both arranged on a surface of the second color resist layer away from the substrate, and the second main support part is in contact with a second surface layer of the array substrate, and the second auxiliary support part is opposite to the second surface layer of the array substrate with the first gap therebetween.
The closest prior art as previously cited is Kim US 2013/0050619.  However Kim does not teach the second color filter having a greater thickness of the first color filter layer.  Also does not teach the first auxiliary support part is opposite to the first surface layer of the array substrate with a first gap therebetween and the second main support part is in contact with a second surface layer of the array substrate, and the second auxiliary support part is opposite to the second surface layer of the array substrate with the first gap therebetween.
Yu US 2017/0038636 does appear to teach first auxiliary support part is opposite to the first surface layer of the array substrate with a first gap therebetween and the second main support part is in contact with a second surface layer of the array substrate, and the second auxiliary support part is opposite to the second surface layer of the array substrate with the first gap therebetween however does not teach color resists of a same color in the first color resists are formed by a same coating process; a thickness of the first color resist layer and second color resist layer is greater than a thickness of the formed first color resist layer.  Also does not teach the sequence of layers as claimed in claims 1 and 16 as the reference does not teach forming the second film structure comprises sequentially forming a second black matrix and a second color resist layer on the substrate wherein the second black matrix and second color resist layer are sequentially stacked in the direction away from the substrate.  Therefore it would not be obvious to arbitrarily combined differences in sequences of layers and modify the thicknesses of the color filter layers and spacer layers as claimed.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562. The examiner can normally be reached 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU VU/Primary Examiner, Art Unit 2871